DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 1 of the claim has a typographical error of “a plurality of first protrusion” rather than “a plurality of first protrusions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 states that the one of the plurality of ribs is a shoulder rib, and depends upon claim 8, which requires that the one of the plurality of ribs has a plurality of first protrusion that is positioned on the substantially axially outward-facing block sidewall of each tread block of the rib. Accordingly, claim 12 is requiring that the that the shoulder rib has a plurality of first protrusions that are positioned on the substantially axially outward-facing block sidewall of each tread block of the shoulder rib. However, this is the reverse configuration of the specification, in which any configuration where the shoulder rib has protrusions, they are on the substantially axially inward-facing block sidewall (see specification at paragraph [0084] and figure 2). Further it is unclear how a first protrusion positioned on an axially outward-facing block sidewall of a shoulder rib could possibly be arranged opposite a second protrusion placed on an axially inward-facing block sidewall of a contiguous intermediate rib.  Regarding claim 13, the claim states that the contiguous rib is an intermediate rib, and the claim depends on claim 12 which requires that the one of the plurality of ribs is a shoulder rib, claim 12 depending upon claim 8, which requires that the one of the plurality of ribs has a plurality of first protrusion that is positioned on the substantially axially outward-facing block sidewall of each tread block of the rib, which depends upon claim 7, which requires that the second protrusion is positioned on the substantially axially inward-facing sidewall and substantially opposite the first protrusion. Accordingly, claim 13 requires that the first protrusion is on the substantially axially-outwardly facing sidewall of the shoulder rib, and that the contiguous intermediate rib has the second protrusion which is positioned on the substantially axially inward-facing sidewall and is substantially opposite the first protrusion, but it is unclear how the first and second protrusions could be substantially opposite in such a configuration. It is suggested that claim 12 be amended to refer to “an intermediate rib” and claim 13 be amended to refer to “a shoulder rib”.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 states that “each of the plurality of circumferential grooves is positioned between each shoulder rib and each contiguous intermediate rib”, however a circumferential groove is only positioned between two ribs, not each of the ribs. It is suggested that this claim language be removed, but alternatively the claim could be amended to state that each of the plurality of circumferential grooves is positioned between one of the shoulder ribs and one of the intermediate ribs. Claims 16-20 are rejected as depending upon claim 15.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as obvious over De Benedittis (US Pub. No. 2010/025228).

    PNG
    media_image1.png
    486
    424
    media_image1.png
    Greyscale


Regarding claim 1, De Benedittis teaches a tire comprising a tread having a first rib 12 and second rib 12 divided by axial grooves into a plurality of tread blocks, wherein each block includes one or more block sidewalls and a block tread surface, a circumferential groove 20 positioned between the first and second ribs, the circumferential groove having a groove bottom bound by the block sidewalls (paragraph [0026]; figure 1), a first protrusion 30 positioned on a first block sidewall of a tread block of the first rib (paragraph [0027]; figure 1), wherein the first protrusion has a first top surface 40 (paragraph [0034]; figures 2-3, 6 and 9-12) radially offset from the block tread surface (paragraph [0030]; figure 6), wherein the first protrusion has a first radial surface that extends radially inward at an angle θR1 (figure 7) and a second protrusion 30 positioned on a second block sidewall of a tread block of the second rib (paragraph [0027]; figure 1), wherein the second protrusion has a second top surface 40 (paragraph [0034]; figures 7 and 9-12), and the second top surface is radially offset from the block tread surface (paragraph [0030]; figure 7), wherein the second protrusion has a second radial surface that extends radially inward from the second top surface at an angle θR2 (figure 7) and wherein the second protrusion is positioned substantially opposite to the first protrusion (see annotated figure 1 above). It would have been immediately apparent to one of ordinary skill in the art that the general embodiment of figure 1 could be modified to include a first protrusion according to figure 6 and a second protrusion according to figure 7, or it would have been obvious to one of ordinary skill in the art to create such an embodiment, because De Benedittis teaches that the ejectors may comprise any desired shape or form, or combinations thereof (see paragraph [0035]).
Regarding claim 7, De Benedittis teaches a tire comprising a tread having a plurality of ribs 12 divided by axial grooves into a plurality of tread blocks, wherein each block includes one or more block sidewalls and a block tread surface, wherein each of the block sidewalls includes one or more of a substantially axially outward-facing sidewall and one or more of a substantially axially inward facing sidewall, a plurality of circumferential grooves 20 positioned between the ribs, the circumferential grooves each having a groove bottom bound by the block sidewalls (paragraph [0026]; figure 1), a first protrusion 30 positioned on the substantially axially outward-facing sidewall of a tread block of one of the plurality of ribs (paragraph [0027]; figure 1), wherein the first protrusion has a first top surface 40 (paragraph [0034]; figures 6 and 9-12) radially offset from the block tread surface (paragraph [0030]; figure 6), wherein the first protrusion has a first radial surface that extends radially inward at an angle θR1 (figure 7) and a second protrusion 30 positioned on the substantially axially inward-facing sidewall of a tread block of a contiguous rib (paragraph [0027]; figure 1), wherein the second protrusion has a second top surface 40 (paragraph [0034]; figures 7 and 9-12), and the second top surface is radially offset from the block tread surface (paragraph [0030]; figure 7), wherein the second protrusion has a second radial surface that extends radially inward from the second top surface at an angle θR2 (figure 7) and wherein the second protrusion is positioned substantially opposite to the first protrusion (see annotated figure 1 above). It would have been immediately apparent to one of ordinary skill in the art that the general embodiment of figure 1 could be modified to include a first protrusion according to figure 6 and a second protrusion according to figure 7, or it would have been obvious to one of ordinary skill in the art to create such an embodiment, because De Benedittis teaches that the ejectors may comprise any desired shape or form, or combinations thereof (see paragraph [0035]).
Regarding claim 15, De Benedittis teaches a tire comprising a tread having opposing shoulder and intermediate ribs 12 divided by axial grooves into a plurality of tread blocks, wherein each block includes one or more block sidewalls and a block tread surface, wherein each of the block sidewalls includes one or more of a diagonal and substantially axially outward-facing sidewall and one or more of a diagonal and substantially axially inward facing sidewall, a plurality of circumferential grooves 20 positioned between the ribs, the circumferential grooves each having a groove bottom bound by the block sidewalls (paragraph [0026]; figure 1), a first protrusion 30 positioned on the diagonal and substantially axially outward-facing sidewall of a tread block of each intermediate rib (paragraph [0027]; figure 1), wherein the first protrusion has a first top surface 40 (paragraph [0034]; figures 6 and 9-12) radially offset from the block tread surface (paragraph [0030]; figure 6), wherein the first protrusion has a first radial surface that extends radially inward at an angle θR1 (figure 7) and a second protrusion 30 positioned on the diagonal (it being noted that claim does not exclude a configuration as displayed) and substantially axially inward-facing sidewall of a tread block of each shoulder rib (paragraph [0027]; figure 1), wherein the second protrusion has a second top surface 40 (paragraph [0034]; figures 7 and 9-12), and the second top surface is radially offset from the block tread surface (paragraph [0030]; figure 7), wherein the second protrusion has a second radial surface that extends radially inward from the second top surface at an angle θR2 (figure 7) and wherein the second protrusion is positioned substantially opposite to the first protrusion (see annotated figure 1 above). It would have been immediately apparent to one of ordinary skill in the art that the general embodiment of figure 1 could be modified to include a first protrusion according to figure 6 and a second protrusion according to figure 7, or it would have been obvious to one of ordinary skill in the art to create such an embodiment, because De Benedittis teaches that the ejectors may comprise any desired shape or form, or combinations thereof (see paragraph [0035]).
Regarding claims 2, 8 and 16, De Benedittis teaches a first protrusion positioned on the first block sidewall of each tread block of the first rib/the one of the plurality of ribs/each intermediate rib (figure 1).
Regarding claims 3, 9 and 17, De Benedittis teaches a second protrusion positioned on the second block sidewall of each tread block of the second rib/the contiguous rib/each shoulder rib (figure 1).
Regarding claims 4, 10 and 18, De Benedittis teaches that the first protrusion is solid (paragraph [0035]; figures 1 and 6).
Regarding claims 5, 11 and 19, De Benedittis teaches that the second protrusion includes a sipe (paragraph [0035]; figure 7).
Regarding claims 6, 14 and 20, De Benedittis teaches that at least one of the first protrusion and the second protrusion is positioned at an intersection of one of the plurality of axial grooves and the circumferential groove(s) (see annotated figure 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bortolet (US Pub. No. 2017/0157990) teaches a tire with first and second protrusions substantially opposite each other (figure 1). Ochiai (EP 227322) teaches a protrusion with a first top surface and a first radial surface (figures 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 15, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749